Title: To Thomas Jefferson from David Humphreys, 6 March 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 6 Mch. 1792. A Spanish courier has just brought news that the Compte de Florida Blanca is out of office and the Compte d’Aranda has been appointed his successor. He does not know what other changes have occurred or what caused them, but he believes these changes are favorable  for the U.S. with respect to navigation of the Mississippi. “I have often heard Mr. Carmichael say,’that, if the Compte de Florida Blanca would not finally consent to our having the free Navigation of that River, he knew effectual measures might be used for removing him from office; and that he would spare no pains to carry them into effect.’” He anxiously awaits further news, especially since these changes indicate a badly needed new general policy. He wrote to Carmichael last week by the secretary of the British embassy in Madrid, Mr. Jackson, and he hopes to receive a reply soon.
          There has been no material change in the Queen’s condition since his letter of 14 Feb. last. According to Pinto de Sousa Coutinho, the Queen’s disorder began last August. She has been unnaturally gloomy and reluctant to transact business but is now uncommonly giddy. Whether Dr. Willis will come is still uncertain. The entire kingdom wishes for the Queen’s recovery.—The Prince of Brazil has assumed the office of regent at the direct request of the Council of State and after eighteen physicians pronounced the Queen unfit to govern. The Prince has made no changes in government and his right to act as regent has not been questioned.—An American sailor of Irish birth has been murdered by an Irishman at a drinking house in Lisbon. Although two sailors have been detained as witnesses, he doubts that the murderer will be apprehended. “P.S. I have this moment conversed with a Person, who has seen the Decree which respects the change of Ministry in Spain. The expressions made use of in dismissing the Compte de Florida Blanca, soften the matter somewhat. But I am informed from another quarter, that when the Compte retired to his Estates (for which he had permission as a release from the fatigue of business) he had actually an Officer put into the Carriage to attend him. None of the Diplomatic Corps here, pretend to develope the immediate causes of his disgrace.”
        